DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

Claims 1-9 are allowable among other elements and details, but for at least the reason “a plurality of sensors coupled to the controller, wherein each of the plurality of sensors 

Claims 10-18 are allowable among other elements and details, but for at least the reason



Claims 19-20 are allowable among other elements and details, but for at least the reason
wherein the partial toroidal magnetic cylinder has substantially all interior surfaces with a corresponding magnetic pole pointing towards a sectional center of the partial toroidal magnetic cylinder to generate flux forces within the partial toroidal magnetic cylinder, and wherein the throat is defined between an entrance and an exit of the partial toroidal magnetic cylinder; executing, by the controller, a switching sequence based on the input signal by actuating at least a first positive switch of a plurality of positive switches and a first negative switch of a plurality of negative switches, wherein the plurality of positive and negative switches control a supply of positive and negative current, respectively, to the plurality of coils, wherein the actuating applies a first current to all coils within the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846